     Case: 1:18-cv-07297 Document #: 34 Filed: 08/16/19 Page 1 of 1 PageID #:146

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

James Haugen, et al.
                                             Plaintiff,
v.                                                           Case No.: 1:18−cv−07297
                                                             Honorable Elaine E. Bucklo
Roundy's Illinois, LLC d/b/a Mariano's
                                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, August 16, 2019:


       MINUTE entry before the Honorable Elaine E. Bucklo: Motion hearing held on
8/16/2019. Plaintiff's motion to compel defendant's answers to written discovery [31] is
denied without prejudice. Plaintiff shall file his motion for condition of certification by
9/6/2019. Mailed notice. (mgh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
